Citation Nr: 9905690	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-51 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In this decision, the RO continued a 
noncompensable (zero percent) evaluation for hypertension.  
In a subsequent rating action, issued in October 1996, the RO 
granted a 10 percent evaluation for hypertension.  As the 10 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim for a 
higher evaluation remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In March 1998, the Board remanded this case to the RO for 
further development, to include a new VA examination.  This 
development has been completed, and the case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Recent medical evidence does not indicate that the 
veteran's service-connected hypertension is manifested by 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 
7101 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for hypertension 
in an April 1995 rating decision in light of in-service 
elevated blood pressure readings and an October 1989 VA 
examination report containing a finding of mild hypertension.  
A noncompensable (zero percent) evaluation was assigned, 
effective from April 1989.  The RO increased this evaluation 
to 10 percent, effective March 1996, in an October 1996 
rating action in light of a private medical record showing 
diastolic pressure over 100.  The 10 percent evaluation has 
since remained in effect and is at issue in this case.

A February 1996 physical examination report from Shawnee 
Mission Medical Center in Shawnee Mission, Kansas indicates a 
blood pressure reading of 150/108, and an impression of 
hypertension was rendered.

The veteran underwent a VA hypertension examination in April 
1996.  This examination revealed blood pressure readings of 
115/80 in the sitting position, with a heart rate of 84; 
115/80 in the lying position, with a heart rate of 88; and 
108/75 in the standing position, with a heart rate of 80.  
The heart was noted to be normal-sized, and the apex beat was 
not beyond the midclavicular line.  The diagnosis was normal 
blood pressure.  

In June 1998, following the Board's March 1998 remand, the 
veteran underwent a second VA hypertension examination.  The 
examiner noted that the veteran took five milligrams of 
Felodipine per day, and the veteran denied any specific 
symptoms related to hypertension.  The examination revealed a 
regular rate and rhythm, with no murmurs heard.  There was no 
evidence of cardiomegaly or atherosclerotic complications.  
Blood pressure readings of 130/85 and 130/80 were noted upon 
examination.  A chest x-ray from 1996 was noted to be within 
normal limits, without evidence of cardiomegaly.  The 
diagnosis was essential hypertension, well controlled on 
current medications.

A VA record dated in June 1998 indicates a blood pressure 
reading of 136/83.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104.  
See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Veterans Appeals 
(Court) noted that, where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation was 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.

In this case, the Board finds no recent medical evidence of 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  The highest blood 
pressure reading indicated in the veteran's recent medical 
records is 150/108, as noted in the February 1996 report from 
Shawnee Mission Medical Center.  Subsequent VA reports have 
not indicated diastolic pressure greater than 85 or systolic 
pressure greater than 136.  As such, the schedular criteria 
for an evaluation in excess of 10 percent for hypertension 
have not been met.  Therefore, the preponderance of the 
evidence is against the veteran's claim for that benefit.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

